Title: From Benjamin Franklin to Deborah Franklin, 29 August 1759
From: Franklin, Benjamin
To: Franklin, Deborah


This letter is the first document connected with the long trip the Franklins took to the north of England and to Scotland in the summer and early autumn of 1759. The honors paid Franklin and the new friends he made mark this journey as one of the high points of his first mission to Great Britain. Documentation is inadequate to provide precise dates for the entire itinerary, but the following chronology shows, with most dates only approximate, the course of the Franklins’ travels:

August 8?: The two Franklins and servant Peter leave London.
August 10? to 29: In Derbyshire, Manchester, and Liverpool.
August 29: Leave Liverpool for Lancaster and the North.
September 1?: Arrive in Edinburgh.
September 1? to 17?: In Edinburgh.
September 5: Franklin admitted burgess and gild brother of city of Edinburgh.
September 8: William Strahan calls on Franklin in the morning.
September 11: Dines with magistrates, the Duke of Argyll, Lord Lyttelton, Strahan, and others.
September 13: Breakfasts with Strahan; dines with Alexander Kincaid.
September 17?: Travels from Edinburgh to Glasgow.
September 17? to October 4?: In Glasgow, then traveling: through Dumbarton, Argyll (Inverary), and Perth, and at St. Andrews in Fife.
September 19: Franklin admitted burgess and gild brother of the city of Glasgow.
October 2: Franklin receives freedom of the burgh of St. Andrews.
October 4?: Returns to Edinburgh.
October 6 to 12: Visits Sir Alexander and Lady Dick at Prestonfield.
October 12: Leaves Prestonfield to start return journey.
“Some weeks” spent on return, visiting Lord Kames in Berwickshire and traveling through Yorkshire and Lincolnshire, arriving in London by November 2.
 
My dear Child,
Liverpool, Augt. 29. 1759
I wrote to you largely just before we left London; we have been out now almost 3 Weeks, having spent some time in Derbyshire among the Gentry there to whom we were recommended, as also at Manchester and this Place. We shall set out to day for Lancaster. The Journey agrees extremely well with me; and will probably be many ways of use to me. Billy presents his Duty, and Peter. I am not certain whether we shall continue our Route to Scotland or return thro’ Yorkshire and Lincolnshire to London but expect to meet Letters at Lancaster that will determine me. I long much to hear from you and shall endeavour to return early next Spring. My Duty to Mother, and Love to Sally and all Friends. I am, as ever, my dear Debby, Your affectionate Husband
B Franklin
 Addressed: To / Mrs Franklin / at the Post Office / Philadelphia / via New York / per Two Sisters / Capt Pollard
